Title: To George Washington from Benjamin Tupper, 30 May 1782
From: Tupper, Benjamin
To: Washington, George


                        
                            Sir
                            Albany May the 30th A.D. 1782
                        
                        As the season had arived when it was common for the Enemy to send scouts to Infest these parts Colo. Willet
                            and myself agreed it was best to counteract their plan if possable, for that purpose Deteached Majr Wait: 2 Capn 4 Subs. 4
                            Sergt and 80 rank & file to proceed to Onidia Castle and lay in Ambush. also 60 rank &
                            file properly officered to march on the road toward Bucks Island for the same purpose, each with twelve days provisions,
                            on the evening of the 24 Instant as Majr Wait was marching a little above the German flats he fell in with a party of the
                            enemy (judged since to be about 150) and an Action Insued our Troops stood their ground and the Enemy gave way and left
                            the field to Majr Wait & his party, we had one Sergt & one private Mortally wounded several more slightly
                            wounded, the Enemys loss is not known as they had time to send off their killed & wounded and being in the Night
                            Majr Wait thought it not advisable to pursue lest he fell into an Ambuscade, as I have had no Intilligence from that
                            quarter since am in hopes their meeting such an unexpected repulse will satisfy them for the present. I have ordered all
                            the forces to be colected that can be spaired from the Different posts and if they can find them to give them battle, let
                            their numbers be what they may. This I judged best on the principle of supposing they did not know our strength
                            consequently would be Intimidated at a Smart push in an Enemies country Allowing their numbers to be Superior.
                        Colo. Willet assures me he has got Intilligence may be depended upon that Buttler’s Core of Rangers are
                            ordered to leave Niagara and repair to Crounpoint where it was supposed there would be a post established which was said
                            to have been in contemplation last faul, The Enemys Shiping were at Crounpoint last week but I cannot learn at present
                            whether they had any land forces or not.
                        Inclosed is a return of Arms &c. in store, Cartridge paper is wanted very much, many of the two year
                            York Livies have gone in without Cartridge boxes, and as the New Hampshire Levies begin to come on I expect Arms
                            &c. will be wanting soon to furnish them with.
                        The Quarter Masters Department here is merely Nominal without any advantage to the Public they have no money
                            to do any thing with and the generallity of the people here will not trust them and had rather their commodities should
                            perish on hand than to trust the Public. it is very seldom of late we can git a sheet of paper out of the store, the posts
                            above are not able to make reports for want of paper. I have the Honour to remain your Excellencys most obedent humble
                            Servant
                        
                            Benj. Tupper Colo. Comt

                        
                    